Citation Nr: 1616805	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for depression, to include as secondary to a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned at a travel Board hearing in August 2010.  

In January 2011, the Board remanded the case for further development.  In November 2011 and January 2014, the Board remanded the case for compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Spondylolysis did not clearly and unmistakably exist prior to active service.  

2.  Spondylolysis had its onset in active service.

3.  Depressive disorder is proximately due to or the result of spondylolysis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for spondylolysis are met.  38 U.S.C.A. §§ 1101, 1131, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for depressive disorder, as secondary to service-connected spondylolysis, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Congenital or developmental defects are not diseases or injuries within the meaning of VA laws, and service connection for such is not warranted.  38 C.F.R. § 3.303(c) (2015).  However, service connection for a congenital or developmental defect is permitted if the disorder was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The clear and unmistakable standard is an onerous one consisting of evidence that is undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

The Veteran claims that he injured his back when he slipped and fell down a set of stairs while running to formation.  At a September 2008 hearing, the Veteran added that when he was unable to properly perform push-ups during physical training, the sergeant pushed and pulled him by the belt until the sergeant realized that he was injured and sent him to sick call.

A September 1981 enlistment report of medical history shows no history of back problems and examination at that time did not note any abnormality of the back.  Thus, the presumption of soundness applies in this case.

An outpatient entry from January 28, 1982, shows complaints of low back pain at the left lumbosacral area for the last 1-2 days with the initial onset during physical training.  Examination revealed decreased range of motion due to pain at the left lumbosacral area and a positive straight leg raise test bilaterally.  The assessment was possible acute lumbosacral strain.  Motrin and ice were prescribed and the Veteran was to return to the clinic as needed.  

The Veteran was processed for discharge by an Entrance Physical Standards Board.  The report was dated, and approved, on February 18, 1982.  The report noted the Veteran's current complaint of acute low back pain in the lumbosacral area.  There was no history of any type of injury.  No history of hospitalization for any period of time was noted in the report.  X-rays were said to show spondylolysis of L5.  This was the final diagnosis of the board.  The condition was determined to be pre-existing and congenital.  The Veteran was said to be medically unfit for enlistment.  The report reflects that the Veteran was given legal counsel and concurred with the finding and disposition of the board. 

A final outpatient entry, from February 24, 1982, noted that the Veteran was advised of the presence of spondylolysis and the Army regulation concerning the condition.  He was further informed that, if there were no symptoms which precluded performance of duty or assignment limitation, he could be retained.  He was further informed that the condition was a developmental one, as presently thought, and minor trauma such as push-ups would not cause the problem.  

The Veteran was discharged in March 1982.  He submitted a claim to establish service connection for a back disability later that month.  The claim was denied in November 1982.  His service treatment records were received in November 1982.  The RO confirmed the denial of the claim later that month. 

The Veteran sought to reopen his claim in June 2003.  At that time he alleged that he had suffered an injury to his lower back in service. 

The Veteran sought to reopen his claim in August 2004, at which time he alleged that he had fallen down some stairs when hurrying to formation.  He further alleged that he had been hospitalized in service for approximately one month. 

The Veteran submitted private medical records from Dr. Barnes.  In May 1996, the Veteran reported a history of back problems dating back to service, noting that he fractured his back in service.  Dr. Barnes noted that an X-ray showed no evidence of an acute fracture but there were some arthritic changes and "perhaps" an old injury at L4.  A June 1996 MRI of the lumbar spine noted a history of low back pain and an old fracture.  No fracture was seen at L5 or anywhere else in the study.  It was said to be normal.  

The Veteran also submitted private medical records from Dr. Ray. In August 1996, the Veteran related a history of falling down some stairs in service and fracturing his L5 vertebra.  He said he had had trouble with his back ever since.  August 1996 X-rays of the lumbosacral spine revealed calcifications in the posterior longitudinal ligament at L5-S1.  An MRI later that month revealed mild facet and ligamentum flavum hypertrophy at L4-5 and L5-S1 but no spinal stenosis or disc herniation.  Dr. Ray said the tests showed spondylolysis at L5-S1.  He said the Veteran reported a fracture at that spot.  A September 1996 tomogram revealed spondyloschisis of L5 without spondylolisthesis.  The defects were said to be congenital in origin.  No evidence of fracture of any vertebra was noted.  Dr. Ray noted the finding that the defect was considered to be congenital in origin but he felt that it may be related to the fracture that the Veteran said occurred in service.  In an October 1996 history and physical report, Dr. Ray noted that the Veteran has an unstable lumbar spine with spondylolysis at L5-S1, which he called a pars interarticularis defect, and said it was not absolutely certain whether the defect was posttraumatic or congenital.  

The Veteran submitted his current claim in December 2006.  He reiterated his assertion that he fractured his back in service and was hospitalized for about one month before he was discharged from service.  

The Veteran submitted several lay statements from family members that attested that they knew the Veteran was hospitalized in service for a back injury.  They said they had called the base hospital, Moncrief Army Hospital, and were informed of the Veteran's condition at the time of his injury in 1982. 

In a July 2007 letter, Dr. Kidd noted the Veteran's history of injury in service, the normal entrance examination, and comments by specialists stating that the injury could have happened in service.  Dr. Kidd then stated that it is as likely as not that the Veteran's injury occurred in service.

In an August 2010 letter, Dr. Barnes provided a thorough review of the service treatment records, noted that spondylolysis is a hereditary condition that can be symptomatic or asymptomatic, and that the fall the Veteran took in service may have given rise to an otherwise asymptomatic L5 area.  Dr. Barnes noted that a January 2007 MRI showed evidence of spondylolysis at L5 and a bulging disc between L5 and S1.  He opined that it was more likely than not that the Veteran's fall in service gave rise to the bulging disc identified in January 2007.  However, Dr. Barnes did not reference his own records, to include the normal MRI of June 1996 where no bulging disc was identified. 

The Veteran was afforded a VA examination in March 2011.  The examiner provided a diagnosis of spondylolysis at L5 and stated that the spondylolysis clearly and unmistakably pre-existed service and did not undergo any aggravation during service.  However, the examiner did not state the finding as requested, e.g., that it was clear and unmistakable that the disability was not aggravated during service.  The examiner also did not address the MRI and X-ray evidence and diagnoses of other back disorders of record.  Thus, the Board requested a new examination.

The Veteran was afforded another examination in February 2012.  The examiner determined that arthritis was not documented on imaging but opined that there was intervertebral disc syndrome.  The examiner stated that the spondylolysis at L5 clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by service.  However, the examiner did not discuss the diagnosis of lumbosacral sprain, Dr. Barnes' diagnosis of a bulging disc between L5 and S1, or her own diagnosis of intervertebral disc syndrome.  Thus, the Board requested an addendum.

The Veteran was afforded a new examination in May 2015.  The examiner noted the Veteran's diagnoses of lumbar strain in service in 1981 with no documentation of recurrence or chronic problems; intervertebral disc disorder, or syndrome, with bulging disc at L5-S1 per MRI in January 2007, noting that it is also termed spondylosis in the medical literature; lumbar disc disease, noting that it is also termed spondylosis in the medical literature; spondylosis, noting that it is a term referring to degenerative osteoarthritis of the joints between the center of the spinal vertebrae and/or neural foramina; and degenerative disc disease, noting that it is also termed spondylosis in the medical literature.  The examiner then stated that the currently diagnosed spondylolysis (intervertebral disc syndrome, lumbar spine disease) clearly and unmistakably existed prior to the military.  The examiner noted that spondylolysis is a radiological finding of a congenital condition, which is further supported by hypoplasia of the pars interarticularis of L-5 on toms dated in September 1996.  The examiner noted that there is only one relevant record in the service treatment records dated in January 1982 when the Veteran reported low back pain which was present for 1 to 2 days prior to the clinic visit and treated with NSAIDS and advised to ice and return as needed.  The examiner noted that X-ray findings in February 1982 report spondylosis, congenital.  The examiner noted that there was no mention of a fall or trauma to the lower back in the service treatment records.  The examiner noted that the next recorded treatment note found for the claimed back condition was in 1996, some 14 years after leaving the military.  The examiner stated that the current back conditions were clearly and unmistakably not caused by, aggravated by, a result of military service based on the documentation available to this examiner for review.  The examiner further stated that the Veteran's current back conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

After review, the Board observes that the examiner did not address the positive medical opinions or the lay statements indicating an in-service injury and continuity of symptoms since service.

In light of yet another inadequate opinion, the Board has once again thoroughly reviewed the Veteran's claims file to determine whether his claim can be resolved.  

The Veteran entered service with no back disability.  He was found to have spondylolysis at L5 in service.  It was noted that minor trauma such as push-ups would not cause his spondylolysis.  

The Veteran filed a claim alleging that he injured his back when he slipped and fell down a set of stairs while running to formation and when he was unable to properly perform push-ups, the sergeant pushed and pulled him by the belt.  The Board observes that a February 1982 service treatment record indicates that the Veteran referenced push-ups as causing his back problem.

In May 1996, Dr. Barnes stated that an X-ray indicated an old injury at L4.  In September 1996, Dr. Ray opined that the Veteran's spondylolysis may be related to an in-service injury.  In a July 2007, Dr. Kidd opined that the spondylolysis occurred in service.  In August 2010, Dr. Barnes indicated that the Veteran's spondylolysis is a hereditary condition that may have been asymptomatic until the fall in service.  However, Dr. Barnes did not reference the normal MRI of June 1996.   In March 2011, a VA examiner opined that the Veteran's spondylolysis clearly and unmistakably pre-existed service.  However, the examiner did not state whether it was clear and unmistakable that the disability was not aggravated during service.  In May 2015, a VA examiner opined that the Veteran's spondylolysis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by service.  However, the examiner did not address the positive medical opinions or the lay statements indicating an in-service injury and continuity of symptoms since service.  Thus, as the record stands, the Board is unable to find that the Veteran's spondylolysis clearly and unmistakably existed prior to active service.  See Cotant, 17 Vet. App. at 131.

Accordingly, the Board finds that the Veteran's spondylolysis  did not clearly and unmistakably exist prior to active service.  As such, the Veteran's claim will be considered as a claim for direct service connection.  See Wagner, 370 F.3d at 1096.  The evidence is in equipoise as to whether the spondylolysis was incurred in active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his spondylolysis was incurred in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for spondylolysis is warranted.

Turning to the Veteran's claim for service connection for depression, the record indicates that he has depressive disorder that may be secondary to the now service-connected spondylolysis.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

An August 2004 private mental examination report reflects a diagnosis of depressive disorder due in part to back pain.  A February 2008 private medical record reflects a diagnosis of depressive disorder due in part to a back disability.  A February 2011 private medical record reflects a diagnosis of major depression due in part to a back disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his depressive disorder is proximately due to or the result of his spondylolysis.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Thus, service connection for depressive disorder, as secondary to service-connected spondylolysis, is warranted.


ORDER

Service connection for spondylolysis is granted.

Service connection for depressive disorder, as secondary to service-connected spondylolysis, is granted.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


